Appeal by the defendant from an order of the Supreme Court, Queens County (Grosso, J.), dated July 18, 2005, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The defendant did not demonstrate circumstances which would warrant a departure from the presumptive level three risk level assigned to him under the risk assessment instrument (see People v Guaman, 8 AD3d 545 [2004]). The defendant’s evidence, while demonstrating that he had made efforts toward rehabilitation and treatment, was conclusory and unsubstantiated. Accordingly, the Supreme Court providently exercised its discretion in designating the defendant a level three sex offender. Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.